RECEIVED IN
               Thp v.urt of Appeals
v-                 Sixth District

                   MAR 0 9 2015

               Te:-;?.rU.ina, Texas -                     RECEIVED IN
              Debra Autrey, ClerK                        COUflTOfCRfWINALAPPEAUi
                                                              mtrtstr
 Uil l^SlWVflMTT/£l
      \ ^Nift^j/VRDPY TMSTRlfrT AF-TSS^^Ac06ti'Cl^

      Hp^^TO.T^igaO
      A   p^ilfi/^
      a^_                                   % Cft^Un/^-l^flflO^]^
     •^rue ^rng73PTT^PS                                          RIECLJJSL
      Q$pM,                                              COURT OF CRIMINAL APPEALS
                                                                MAR 20 2015

          \\(M VQTL&tTeHTlChJ TO F/LgT Abel Acosta. Clerk
      C^p-yej Period tvjz bix^n^f^T^vui^iD

      X, (f\cwsdl&                    aim ^ Appd/f^jn ^ d^A/^
                                                  Tih Htihrn-Gir
       Mdmm                                       furflntij jYtfartsyttfed
     in "mi 7exhs h~pa    et PrirvuM&S) TuAshoJL

     Cww. fhnhj icmSj nib hi,         \^2&pjd&SlML}d^



     )#i (ktf\ or/flafekj20/^ &raffing aimh~ liMtl
                                      5      i\ffj m,0 chadhjAtt


                                          Jj£L
of fajnj. fJY\ fffgknt Opril 13,201$, J^aj^i tir
 y^   I-.....I—v-i   *—=**—l   *—:—   »»/—>•=   :




      tW
                               2m&^-
              klM/ EtfUAt
            VH                   mwaim m
 hoj'm;

                               Mjh^jhL&d^^



      ^m^h_J)Amk(L
                  }fa*kWj ixMh/^al^ of-perjusy
  ^1/ ^jOs jiymrjinj fyf/MjdS OSLJ)MbQMd toyyiS-
  £(W tm ^jils Hi jLcUuj o4'f^xslL^olS

                                                             tj Pro-Sa Psfifuyhju^
                                                    )ot-2~